Exhibit n SYSTEMAX REPORTS FIRST QUARTER 2009 RESULTS PORT WASHINGTON, NY, May 12, 2009 – Systemax Inc. (NYSE:SYX) today announced financial results for the first quarter ended March 31, Financial highlights for the quarter ended March 31, 2009: · Consolidated net sales grew 4% to $752.3 million in U.S. dollars. On a constant currency basis, sales would have grown 12%. · North American technology product sales grew 21% to $502.4 million in U.S. dollars.On a constant currency basis, sales would have grown 24%. · European technology product sales were $203.9 million in U.S. dollars, a 19% decline.On a constant currency basis, sales would have been flat. · Gross profit reached $107.6 million and gross margin was 14.3%. · Operating income was $15.0 million and operating margin was 2.0%. · Net income was $8.7 million, or $0.23 per diluted share. · Cash and cash equivalents were $80.6 million. Richard Leeds, Chairman and Chief Executive Officer, said, “Systemax’s solid first quarter performance was made possible by sticking to a simple objective – delivering value to our customers.Despite the prolonged economic downturn, Systemax has successfully grown market share across our businesses, including TigerDirect, CompUSA and Misco. On a constant currency basis, top line revenue grew 12% and, most noteworthy, our North American technology products group revenues grew 24%. Our North American operations continue to benefit from the successful addition of the CompUSA business.I am also pleased that, on a constant currency basis, we did not have a sales decline in our European technology products business, as our customer base in Europe is more business to business than consumer.” Gilbert Fiorentino, Chief Executive of Systemax’s Technology Products Group said, “Market conditions are challenging, but we are growing share and attracting customers.We are price-competitive and that’s a necessary ingredient of success in our business. This strategy enables us to build a long-term and loyal customer base.In addition to building our online presence, we also continue to make investments in the brick and mortar side of our business.
